UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES J. PAYTON; RUBY PAYTON,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:13-cv-00055-BO)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and GREGORY, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles James Payton and Ruby Payton, Appellants Pro Se. Bruce
R. Ellisen, Curtis Clarence Pett, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles J. and Ruby Payton appeal the district court’s

order granting summary judgment in favor of the government in

the government’s action to reduce Mr. Payton’s tax liabilities

to judgment, to set aside as fraudulent Mr. Payton’s conveyance

of his interest in their marital residence to Mrs. Payton, and

to foreclose tax liens against the residence and order its sale.

We   have    reviewed   the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Payton, No. 4:13-cv-00055-BO (E.D.N.C.

Feb. 3, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2